UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6778



WILBUR LEON MARTIN, JR.,

                                          Petitioner - Appellant,

         versus


CHESAPEAKE CITY JAIL; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA,

                                         Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-468-2)


Submitted:   December 2, 1997            Decided:   April 20, 1998


Before HAMILTON, Circuit Judge, and HALL and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilbur Leon Martin, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Martin v. Chesapeake City Jail, No. CA-96-468-2 (E.D. Va.
May 27, 1997). Appellant's motion for production of a transcript at

government expense is denied. We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2